The Honorable Bevington Reed                         Opinion No.   H-   580
Commissioner,    Coordinating Board
Texas College and University System                  Re:   Authority of the
P. 0. Box 12788. Capitol Station                           Coordinating   Board
Austin,  Texas 78711                                       and the State Board of
                                                           Vocational   Education
                                                           to revoke approval of
                                                           out-of-district  voca-
                                                           tional course offerings
Dear   Commissioner        Reed:                           of a public junior college.

    You have requested our opinion concerning    the authority of the Coor-
dinating Board and the State Board of Vocational   Education to refuse to
renew approval of out-of-district vocational  courses or programs     of a
public junior college.

    Section   130.086(d)     of the Education   Code provides:

             Before any course may be offered by a junior college
         within the district of an operating public junior college
         it must be established   that the public junior college is
         not capable of or is unable to offer the course.     After the
         need is established   and the course is not locally available,
         then the junior college may offer the course when approval
         is granted by the appropriate    state educational agency.

     The appropriate     state agency in this instance is actually two agencies.
Pursuant to the Coordinating        Board’s general control of public junior
colleges    as provided in section 130.001 of the Education Code, that body
undertakes an annual examination         of the out-of-district    programs    offered by
junior   colleges.    See also Education Code, sec. 61.051.          In addition, the State
 Board of Vocational     Education has responsibility       for the approval of technical-
 vocational programs      and courses.     Education Code, sets.       31. 33, 31.39,  31. 71(d).
Consequently,      the two boards confer over the approval of out-of-district          tech-
 nical-vocational    programs.     “ReguI,ations   for Out-of-District     Course Offerings
 by Community Junior Colleges,        ” Coordinating    Board, April 21. 1972.




                                         p.   2584
The Honorable    Bevington   Reed,   page 2        (H-580)




     Section 130.086 provides no indication concerning the authority of either
of these boards to refuse to renew or to revoke approval of an out-of-district
offering.    In Attorney General Opinion H-299 (1974) we held the two boards to
lack the power to revoke approval of out-of-district         offerings by Texas State
Technical    Institute,    noting the use of the term “prior and continuing approval”
in another section.        Education Code, sec. 135.03(b).     It is now our under-
standing that in some instances the administrative         practice has been to make
such out-of-district       approvals on a yearly basis, as in essence is required
for the distribution      of federal funds.   Sec. 3.21, Texas State Plan’for Voca-
tional Education;      see 20 U.S. C. 1243; 35 Fed. Reg. NO. 91, sec. 102.31(a),
May 9, 1970.       In this distribution,   the State Board for Vocational Education
is required to consider various factors which may change from year to year.
20 U.S. C. 1135(a)(5); 20 II. S. C. 1263(a)(6)(C)(D);     35 Fed. Reg. No. 91,
 sets.  102. 34(d). 102. 59, May 9. 1970.       The Board has included these con-
siderations  in its State Plan, section 3.26,          and is empowered       to do so by
sections 31.33(3) and 31.39 of the Education            Code.

    The administrative    construction   of section 130.086(d)     is to be upheld
unless clearly erroneous.      Koy v. Schneider,      221 S. W. 880 (Tex. Sup. 1920);
Thompson v. Calvert,     301 S. W. 2d 496 (Tex. Civ. App. --Austin         1957, no writ).
Since section 130.086(d)   is ambiguous in its silence and since the board’s
construction  is reasonable,    that construction    is to be adopted.     It is therefore
our opinion that the Coordinating     Board and the State Board for Vocational
Education may give yearly     approvals    of out-of-district   offerings under
section 130.086(d),   and may refuse to renew such approval.            Attorney General
Opinion H-299 (1974) is overruled insofar as it conflicts with this opinion.

                               SUMMARY

              Pursuant to section 130.086(d) of the Education Code,
         the Coordinating   Board and the State Board for Vocational
         Education may give yearly approval to out-of-district
         offerings of junior colleges, and may later refuse to renew
         such approval.

                                             Very     truly yours,




                                             Attorney        General   of Texas



                                       p.   2585
    The Honorable   Bevington   Reed,   page 3          (H-580)




    APPROVED:




:
    DAVID   M.   KENDALL,    First   Assistant




    C. ROBERT HEATH.        Chairman
    Opinion Committee




                                          p.     2586